Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J), entered February 13, 2007 in a personal injury action. The order, inter alia, denied the motion of plaintiff to strike the answer of defendant Bette & Cring, LLC and to extend the time to file a note of issue.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties on December 20, 2007,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Scudder, PJ., Martoche, Smith, Green and Gorski, JJ.